DETAILED ACTION
This is a non-final Office action for Application 17/035,487 filed 09/28/2020.

Status of Claims
Claims 1-29 are pending;
Claims 1-29 are original; claims 30-34 have been cancelled;
Claims 1-29 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/19/2020 has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "312B" (Figure 3B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0079], lines 3 and 5, "310B" appears to --110b--. 
Appropriate correction is required.

Claim Objections
Claims 1-29 are replete with informalities.  As such, the informalities identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  Claims 1-29 are objected to because of at least the following informalities:
Claim 1, line 20, "a section of pipe" appears to be --a section of a pipe--.
Claim 1, lines 21 and 22, "a respective wedge block" appears to be --a respective one of the first and second wedge blocks--.
Claim 1, line 23, "the section of pipe" appears to be --the section of the pipe--.

Claim 6, line 2, the applicant is advised to change "each wedge block" to --each of the first and second wedge blocks--, so that the limitation "the respective one of the first and second wedge blocks" can be used in line 4 for consistency.
Claim 7, line 5, "they" appears to be --the first and second wedge blocks--.
Claim 8, line 3, "along the inside and outside walls of" appears to be ---in--.  See claim 1, lines 10 and 11.
Claim 8, line 6, "blocks" appears to be --block--.
Claim 8, line 6, "which" appears to be --and--.
Claim 8, line 6, "a first" appears to be --a first threaded bar--.  See the limitation "the first and second threaded bars" in claim 8, line 9.
Claim 8, line 8, "blocks" appears to be --block--.
Claim 8, line 8, "which" appears to be --and--.
Claim 8, line 8, "a second" appears to be --a second threaded bar--.  See the limitation "the first and second threaded bars" in claim 8, line 9.
Claims 10, lines 1 and 2, "each of the first nuts and the second nuts" appears to be --each of the first and second nuts--.
Claim 10, lines 2 and 3, "respective wedge blocks" appears to be --a respective one of the first and second wedge blocks--.
Claim 10, line 4, "respective wedge blocks" appears to be --the respective one of the first and second wedge blocks--.
Claim 12, line 3, "is in" appears to be --in--.

Claim 17, line 1, "a section of pipe" appears to be --a section of a pipe--.
Claim 17, line 2, "comprising" appears to be --the pipe support system comprising--.
Claim 17, line 13, "section of pipe" appears to be --the section of the pipe--.
Claim 24, line 7, "straddles" appears to be --straddle--.
Claim 24, line 9, "they" appears to be --the first and second wedge blocks--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  The applicant is encouraged to contact the Examiner for an interview to discuss any amendment to be filed in reply to the current Office action.
Regarding claim 5, it is recited in lines 1-3, "each of the first and second caps comprises: a first side configured to land on a top of an outside wall of a wedge block."  As best understood, the "pipe support system" (100) comprises only two wedge blocks (110a, 110b), i.e., the "first wedge block" (110a) and the "second wedge block" (110b), which have been recited in claim 1 (lines 2-4).  It is not clear as to whether the "wedge block" in claim 5 (line 3) refers to the "first wedge block" in claim 1 (line 2) or the "second wedge block" in claim 1 (line 2).  Does the "pipe support system" of claim 5 require additional wedge blocks, which are not shown in the drawings?  The applicant may amend claim 5 as follows: ---wherein each of the first and second caps comprises: a first side configured to land on a top of the outside wall of the respective one of the first and second wedge blocks; a shoulder along the first side configured to wrap over the top of the outside wall of the respective one of the first and second wedge blocks; a second side configured to land on a top of the inside wall of the respective one of the first and second wedge blocks; and a shoulder along the second side configured to wrap over the top of the inside wall of the respective one of the first and second wedge blocks--.  Similar rejection applies to the limitations in claim 22.  Appropriate correction is required.
Regarding claim 6, since the "outer surface of the inside wall the each wedge block comprises a notch" (claim 6, line 2), it is not clear as to whether the limitation "the notch" in claim 6 (line 4) refers to the "notch" of the "outer surface" of the "inside wall" of the "first wedge block" or the "notch" of the "outer surface" of the "inside wall" of the "second wedge block."  The applicant may amend the limitation "the notch" to --the notch of the outer surface of the inside wall of the respective one of the first and second wedge blocks--.  Similar rejection applies to the limitations in claims 11 and 22.  Appropriate correction is required.
Regarding claim 6, there is insufficient antecedent basis for the limitation "the snap-lock connection" (claim 6, line 4) in the claim.  Also, it is not clear as to whether the "snap-lock connection" in claim 6 (line 4) is the same as or different from the "snap-fit connection" in claim 1 (line 22).  Appropriate correction is required.
Regarding claim 7, the limitation "the feet of the opposing end walls" in claim 7 (line 4) is indefinite.  Note that claim 4 recites in lines 3 and 4, "each of the first and second wedge blocks comprises opposing end walls that serve as feet."  The language "the feet of the opposing end walls" is incorrect, since the "opposing end walls serve as feet."  This language is fundamentally different from --opposing end walls have feet-- or the like.  Moreover, it is not clear as to whether the limitation "the opposing end walls" refers to (1) the "opposing end walls" of the "first wedge block," (2) "the opposing end walls" of the "second wedge block," (3) the "opposing end walls" of the "first wedge block" and "the opposing end walls" of the "second wedge block," or (4) the "opposing end walls" of each of the "first and second wedge blocks."  Appropriate correction is required.
Regarding claim 8, there is insufficient antecedent basis for the limitation "the second end" (line 7) in the claim.  Appropriate correction is required.
Regarding claim 9, it is recited in lines 2 and 3, "first nuts threadedly secured onto each of opposing ends of a first of the two threaded bars."  Firstly, as shown in Figure 1, there is only one nut (135) threadedly secured onto each of opposing ends of each threaded bar (130).  It is not clear as to where the "first nuts" come from.  Secondly, it is not clear as to whether the limitation "a first of the two threaded bars" in claim 9 (lines 2 and 3) and the limitation "a first of the two threaded bars" in claim 8 (line 6) refer to the same threaded bar.  Similar issues apply to the limitations in claim 9 (lines 4 and 5).  The applicant may amend the limitations of claim 9 (lines 2-5) to --first nuts each threadedly secured onto a respective one of opposing ends of the first threaded bar; second nuts each threadedly secured onto a respective one of opposing ends of the second threaded bar--.  Similar rejection applies to the limitations in claim 26.  Appropriate correction is required.
Regarding claim 9, it is recited in lines 6-8, "rotation of the threaded bar in a first direction or in a second direction comprises maintaining the threaded bar rotationally stationary, but rotating the first nut and the second nut along the threaded bars in order to engage one of the first and second wedge blocks."  Firstly, it is not clear as to whether the limitation "the threaded bar" in claim 9 (line 6) refers to the first threaded bar or the second threaded bar.  Secondly, it is not clear as to whether the limitation "a first direction" in claim 9 (line 6) and the limitation "a first direction" in claim 1 (line 12) refers to the same first direction.  Similar issue applies to the limitation "a second direction" in claim 9 (line 6).  Similar rejection applies to the limitations in claim 26.  Appropriate correction is required.
Regarding claim 9, it is recited in lines 6-8, "rotation of the threaded bar in a first direction or in a second direction comprises maintaining the threaded bar rotationally stationary, but rotating the first nut and the second nut along the threaded bars in order to engage one of the first and second wedge blocks."  These limitations make no sense at all.  As best understood, "rotation of the threaded bar" implies that the "threaded bar" rotates, i.e., with rotatory motion.  How can the rotating threaded bar be possibly maintained "rotationally stationary" as claimed?  Moreover, as best understood, the specification discloses two distinct ways of moving the first and second wedge blocks (110a, 110b).  The first way involves the rotation of the threaded bar (130) as recited in claim 1, which requires each wedge block having threaded through-openings (115).  Appropriate nuts (135) may be loosen before the rotation of the threaded bar (130).  The second way involves the rotation of the nuts (135) to push the wedge block while the threaded bar (130) is stationary as recited in claim 9.  These two concepts are completely different.  It is not clear as to how claim 9 can possibly depend from claim 1, as the subject matter of claim 9 contradicts the subject matter of claim 1.  The applicant is advised to contact the Examiner for an interview to discuss claim 9.  Similar rejection applies to the limitations in claims 18 and 26.  Appropriate correction is required.  
Regarding claim 10, it is recited in lines 1 and 2, "each of the first nuts and the second nuts may be positioned."  The limitation "may be" is indefinite because it is not clear as to whether --each of the first and second nuts is positioned-- or --each of the first and second nuts is not positioned--.  Similar issue applies to the limitation "may be" in claim 10 (line 3).  Appropriate correction is required.
Regarding claim 12, there is insufficient antecedent basis for the limitation "the channels" (line 3) in the claim.  Appropriate correction is required.
Regarding claim 14, it is recited in lines 2-4, "the aligned through-openings comprise elongated channels formed through the solid block of material dimension to receive a respective threaded bar."  It is not clear as to whether the "aligned through-openings" in claim 14 (line 2) refer to the "aligned through-openings" in the "first wedge block" in claim 1 (lines 10 and 11) or the "aligned through-openings" in the "second wedge block" in claim 1 (lines 10 and 11).  Also, how is the "respective threaded bar" in claim 14 (line 4) related to the "at least one threaded bar" in claim 1 (line 10)?  Appropriate correction is required.
Regarding claim 15, it is recited in line 2, "a tubular spacer residing around each of the at least one threaded bar."  It is not clear as to how one tubular spacer, i.e., "a tubular spacer," can reside around "each of the at least one threaded bar" as claimed.  As best understood, one tubular spacer (700) can only reside around one threaded bar (130).  Moreover, the limitation "the tubular spacer of each threaded bar" in lines 2 and 3 is incorrect, as the tubular spacer is not a structural element of the threaded bar.  Furthermore, it is not clear as to whether claim 15 requires one tubular spacer or a plurality of tubular spacers.  Similarly, it is not clear as to whether claim 15 requires at least one threaded bar (i.e., one threaded bar) or a plurality of threaded bars.  Similar rejection applies to the limitations in claim 29.  Appropriate correction is required.
Regarding claim 16, it is recited in lines 2-4, "at least one of each of the aligned through-openings in each of the first and second wedge blocks comprises threads configured to threadedly receive one of the at least one threaded bars."  The language Similar rejection applies to the limitations in claim 19.  Appropriate correction is required.
Regarding claim 17, it is recited in lines 7-11, "at least one through-opening through each of the first and second wedge blocks, wherein the respective through-openings are aligned, and at least one threaded bar configured to extend through aligned through-openings in each of the first wedge block and the second wedge block."  Firstly, there is insufficient antecedent basis for the limitation "the first and second wedge blocks" (lines 7 and 8) in the claim.  Also, it is not clear as to how the "base" in line 3 and the "angled top surface" in line 5 are related to the "first and second wedge blocks" in lines 7 and 8.  For example, do the "first and second wedge blocks" in lines 7 and 8 include the "base" in line 3 and the "angled top surface" in line 5?  Or does the "pipe support system" of claim 17 comprise the "first and second wedge blocks" in lines 7 and 8 in addition to the "base" in line 3 and the "angled top surface" in line 5?  Secondly, what does it mean by "the respective through-openings" (line 8)?  There is only "at least one through-opening" claimed, i.e., one through-opening.  Also, how are the "aligned-through openings" in lines 9 and 10 related to the "at least one through-opening" in line 7 and "the respective through-openings" in line 8?  The applicant is advised to clarify the relationship among all through-openings.  See claim 1 for clear limitations.  Appropriate correction is required.
Regarding claim 17, there is insufficient antecedent basis for the limitation "the threaded bars" (line 14) in the claim.  Also, it is not clear as to how many threaded bars in total are recited in claim 17, since claim 17 recites "at least one threaded bar" in line 9, "the threaded bars" in line 14, and "the threaded bar" in line 15.  How is the "threaded bar" in line 15 related to the "at least one threaded bar" in line 9 and "the threaded bars" in line 14?  Appropriate correction is required.
Regarding claim 17, there is insufficient antecedent basis for the limitation "the angled top surfaces" (line 18) in the claim.  It is not clear as to how the "angled top surfaces" in line 18 are related to the "angled top surface" in line 5.  Appropriate correction is required.
Regarding claim 20, it is recited in lines 1 and 2, "wherein the angled top surface of each of the first and second wedge blocks is at an angle of between 20° and 40°."  Firstly, it is not clear as to how the "angle" is measured, i.e., with respect to what reference structure?  Secondly, the limitation "the angled top surface of each of the first and second wedge blocks" (lines 1 and 2) is indefinite, since claim 17 does not recite each of the "first and second wedge blocks" having an angled top surface.  There is insufficient antecedent basis for the limitation "the angled top surface" (line 1) in the claim.  Moreover, it is not clear as to how the "angled top surface of each of the first and second wedge blocks" in claim 20 (lines 1 and 2) is related to the "angled top surface" in claim 17 (line 5) and the "angled top surfaces" in claim 17 (line 18).  Similar rejection applies to the limitation "the inside wall of each wedge block" in claim 22 (line 7) and the limitation "the inside and outside walls of each of the first and second wedge blocks" in claim 25 (lines 3 and 4).  Appropriate correction is required.
Regarding claim 21, it is recited in lines 2 and 3, "the angled top surface of each of the first and second wedge blocks comprises a removable cap."  These limitations make no sense.  As shown in Figure 1B, the "removable cap" (120a) is a separate, distinct structure from the "angled top surface" (118).  It is not clear as to how the "angled top surface" can possibly comprise the "removable cap" as claimed.  Appropriate correction is required.
Regarding claim 22, there is insufficient antecedent basis for the limitation "the removable caps" (line 1) in the claim.  Appropriate correction is required.
Regarding claim 24, there is insufficient antecedent basis for the limitation "the polygonal base" (line 4) in the claim.  Also, it is not clear as to how the "first and second wedge blocks" can be placed onto the "base" as recited in line 6.  Does the applicant mean --onto the base plate-- instead?  Appropriate correction is required.
Regarding claim 28, it is not clear as to whether the "angle of each fo the first and second wedge blocks" in claim 28 (line 3) and the "angle" of the "angled top surface of each of the first and second wedge blocks" in claim 20 (lines 1 and 2) refer to the same angle.  Appropriate correction is required.
Claims 13, 23 and 27 are rejected, as least, as being dependent from a rejected claim.
As stated above in the current Office action, the indefinite limitations identified and discussed above are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  The applicant is encouraged to contact the Examiner for an interview to discuss any amendment to be filed in reply to the current Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/anti-vibration-wedge-clamps/)1, hereinafter Wood, in view of Plank (US 9,744,634 B2) and Hayes et al.                 (US 5,689,862), hereinafter Hayes.
Regarding claim 1, Wood discloses a pipe support system (10, fig 1; see all reference numbers in the annotated figures below), comprising: a first wedge block (100a, fig 1) and a second wedge block (100b, fig 1), wherein each of the first and second wedge blocks comprises: a base (110, fig 1) having an inside wall (111, fig 1) and an outside wall (112, fig 1), wherein the outside wall is taller than the inside wall (see Figure 1); at least one through-opening (115, fig 1) through the inside wall; at least 

[AltContent: textbox (114b – Second Liner)][AltContent: connector][AltContent: connector][AltContent: textbox (114a – First Liner)][AltContent: textbox (Figure 3)]
    PNG
    media_image1.png
    349
    297
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 2 )]
    PNG
    media_image2.png
    367
    321
    media_image2.png
    Greyscale













[AltContent: textbox (Figure 1 – WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP )]

[AltContent: textbox (10 – Pipe Support System)]
[AltContent: arrow][AltContent: textbox (115 – Through-Opening)][AltContent: connector]
[AltContent: textbox (111 – Inside Wall)][AltContent: connector]
    PNG
    media_image3.png
    699
    513
    media_image3.png
    Greyscale

[AltContent: textbox (114a – First Liner)][AltContent: textbox (114b – Second Liner)][AltContent: connector]
[AltContent: connector]

[AltContent: connector][AltContent: textbox (113b – Angled Top Surface)]

[AltContent: textbox (112 – Outside Wall)][AltContent: connector]

[AltContent: textbox (113a – Angled Top Surface)][AltContent: connector]
[AltContent: textbox (117 – End Wall)][AltContent: textbox (300 – Base Plate)][AltContent: arrow][AltContent: connector]
[AltContent: connector][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: textbox (320 – Edge)][AltContent: connector][AltContent: connector][AltContent: textbox (110 – Base)]
[AltContent: arrow][AltContent: textbox (100a – First Wedge Block)][AltContent: arrow][AltContent: arrow][AltContent: connector]
[AltContent: textbox (200 – At Least One Threaded Bar)]
[AltContent: textbox (310 – Edge)][AltContent: textbox (110 – Base)]
[AltContent: textbox (116 – End Wall)][AltContent: textbox (400 – Nut)]
[AltContent: textbox (100b – Second Wedge Block)]
[AltContent: textbox (116 – Through-Opening)]


With respect to the missing limitations (1) above, Plank teaches a pipe support system (10, fig 6) comprising: a first platform (14a, fig 6, see annotation, the left platform 14), a second platform (14b, fig 6, see annotation, the right platform 14), and at least one threaded bar (24, fig 6, col 9, lines 58-65) having a first end with a right hand thread and a second end with a left hand thread (col 9, lines 58-65), the at least one threaded bar configured to extend through aligned through-openings (14c, 14d, 14e, 14f, fig 6, see annotation, the aligned through-openings formed on inside and outside walls of the first and second platforms 14a, 14b) in each of the first and second platforms (see Figure 6) such that a rotation of the at least one threaded bar in a first direction will draw the first and second platforms inwardly towards each other while a rotation of the at least one threaded bar in a second direction opposite the first direction will allow the first and second platforms to be moved outwardly from each other (col 10, lines 46-62).





    PNG
    media_image4.png
    790
    771
    media_image4.png
    Greyscale



[AltContent: connector][AltContent: textbox (14e – Through-Opening)]


[AltContent: connector][AltContent: connector][AltContent: textbox (14b – Second Platform)][AltContent: textbox (14a – First Platform)]

[AltContent: connector][AltContent: connector][AltContent: textbox (14c – Through-Opening)][AltContent: connector]

[AltContent: textbox (14f – Through-Opening)][AltContent: textbox (14d – Through-Opening)]


Wood and Plank are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one threaded bar (Wood: 200, fig 1) configured to extend through each of the aligned through-openings in each of the first wedge block and the second wedge block (Plank: see Figure 6, see col 9, lines 58-65) such that a rotation of the at least one threaded bar in a first direction will draw the first and second wedge blocks inwardly towards each other while a rotation of the at least one threaded bar in a second direction opposite the first direction will allow the first and second wedge blocks to be moved outwardly from 
With respect to the missing limitations (2) above, Hayes teaches a pipe support system (22, fig 2) comprising: a base (26, fig 2); and a cap (46, fig 2) residing on the base; wherein the base includes an inside wall (40, fig 2) with a notch (44, fig 2), an outside wall (42, fig 2), and a top surface (48, fig 2); wherein the cap is configured to engage the base through a snap-fit connection (44, 50, 52, fig 2), providing a removable bearing surface (46c, fig 2, see annotation, see col 3, lines 38-40, the engagement surface of the cap 46) for a pipe.

    PNG
    media_image5.png
    937
    372
    media_image5.png
    Greyscale


[AltContent: connector][AltContent: textbox (46a – First Side)][AltContent: textbox (46b – Second Side)][AltContent: connector][AltContent: connector]


[AltContent: textbox (46c – Removable Bearing Surface)]








Regarding claim 2, Wood, as modified by Plank and Hayes with respect to claim 1, teaches the pipe support system, wherein each of the first and second caps resides at an angle relative a surface on which the respective first and second wedge block sits (Wood: see Figure 1).
Wood, as modified by Plank and Hayes with respect to claim 1, does not explicitly teach the pipe support system, wherein the angle is between 20° and 40°.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to have each of the first and second caps (Wood: 114a, 114b, fig 1, as modified by, Hayes: 46, fig 2) reside at an angle of between 20° and 40° relative the surface on which the respective first and second wedge block (Woods: 100a, 100b, fig 1) sits, since such a modification would have involved a mere change in the shape of a component.  A change in shape is In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to better support pipes with large sizes.  Therefore, it would have been obvious to modify the combination of Wood, Plank, and Hayes to obtain the invention as specified in claim 2.
Regarding claim 3, the pipe support system further comprising: an angled top surface (Wood: 113a, fig 1) above the base of the first wedge block; and an angled top surface (Wood: 113b, fig 1) above the base of the second wedge block; and wherein: the first cap resides over the angled top surface of the first wedge block (Wood: see Figure 1), and the second cap resides over the angled top surface of the second wedge block (Wood: see Figure 1).

Claims 4-7, 12, and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/anti-vibration-wedge-clamps/), hereinafter Wood, in view of Plank (US 9,744,634 B2) Hayes et al. (US 5,689,862), hereinafter Hayes, and Schutte (US 9,644,767 B2).
Regarding claim 4, Wood, as modified by Plank and Hayes with respect to claim 1, teaches the pipe support system, wherein: the base of each of the first and second wedge blocks is a polygonal base (Wood: see Figure 1); each of the first and second wedge blocks comprises opposing end walls (Wood: 116, 117, fig 1) that serve as feet for the first and second wedge blocks (Wood: see Figure 1).


Schutte teaches a pipe support system (10, fig 1) comprising: a base (14, fig 1); a first support (15a, fig 1, see annotation, the support 15 on the left side); and a second support (15b, fig 1, see annotation, the support 15 on the right side); wherein each of the first and second supports comprises channels (17, fig 1) dimensioned to gravitationally wick away water, forming corrugations (16, 17, fig 1) to prevent water from building up along an outer diameter of a pipe (P, fig 1, col 4, lines 19-23).

    PNG
    media_image6.png
    629
    423
    media_image6.png
    Greyscale







[AltContent: textbox (15b – Second Support)][AltContent: connector][AltContent: connector][AltContent: textbox (15a – First Support)]






Regarding claim 5, wherein each of the first and second caps comprises: a first side (Hayes: 46a, fig 2, see annotation) configured to land on a top of an outside wall of a wedge block (Hayes: see Figure 2; Wood: see Figure 1); a shoulder (Hayes: 50, 52, fig 2) along the first side configured to wrap over the top of the outside wall of the wedge block (Hayes: see Figure 2; Wood: see Figure 1); a second side (Hayes: 46b, fig 2, see annotation) configured to land on a top of an inside wall of the wedge block (Hayes: see Figure 2; Wood: see Figure 1); and a shoulder (Hayes: 50, 52, fig 2) along the second side configured to wrap over the top of the inside wall of the wedge block (Hayes: see Figure 2; Wood: see Figure 1).
Regarding claim 6, wherein: an outer surface of the inside wall of each wedge block comprises a notch (Hayes: 44, fig 2); and the shoulder along the second side of each of the first and second caps comprises a lip (Hayes: 52, fig 2) that is dimensioned to snap-lock into the notch, providing the snap-lock connection (Hayes: see Figure 2).
Regarding claim 7, wherein: the pipe support system further comprises a base plate (Wood: 300, fig 1); the base plate has opposing parallel edges (Wood: 310, 320, fig 1); the feet of the opposing end walls are configured to straddle the opposing parallel edges of the base plate, thereby laterally securing the first and second wedge blocks as they are moved inwardly or outwardly in response to rotation of the at least one threaded bar (Wood: see Figure 1; Plank: col 10, lines 46-62).
Regarding claim 12, Wood, as modified by Plank, Hayes, and Schutte (see above discussions with respect to claims 1 and 4), teaches the pipe support system, wherein: each of the first and second caps is fabricated from a non-conductive material (Wood: PTFE, see description of Wood; PTFE is generally known2 to be a non-conductive material); and the channels (Schutte: 17, fig 1) is in each of the first and second caps are oriented transverse to a major axis of the respective cap (Schutte: see Figure 1; Wood: see Figure 1).
Regarding claim 13, Wood, as modified by Plank, Hayes, and Schutte (see above discussions with respect to claims 1 and 4), teaches the pipe support system, wherein: the base of each of the first and second wedge blocks has a substantially hollow interior (Wood: see Figure 1, the elongated interior channel defining the through-opening 115 and the through-opening 116 and receiving the threaded bar 200).
 Wood, as modified by Plank, Hayes, and Schutte (see above discussions with respect to claims 1 and 4), does not teach the pipe support system, wherein each of the first and second wedge blocks is fabricated from a non-conductive material; and each removable cap is fabricated from nylon.
In re Leshin, 125 USPQ 416.  The motivation would have been to provide appropriate properties to the pipe support system to be used in outdoor environments.  Therefore, it would have been obvious to modify the combination of Wood, Plank, Hayes, and Schutte to obtain the invention as specified in claim 13.

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/anti-vibration-wedge-clamps/), hereinafter Wood, in view of Plank (US 9,744,634 B2) Hayes et al. (US 5,689,862), hereinafter Hayes, and Costa (US 9,546,745 B2).
Regarding claim 15, Wood, as modified by Plank and Hayes with respect to claim 1, does not teach the pipe support system, further comprising: a tubular spacer residing around each of the at least one threaded bar, the tubular spacer of each threaded bar being dimensioned to hold the first wedge block and the second wedge block a predetermined distance apart.


    PNG
    media_image7.png
    621
    591
    media_image7.png
    Greyscale











Costa is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a tubular spacer (Costa: 112, fig 1) reside around each of the at least one threaded bar (Wood: 200, fig 1), the tubular spacer of each threaded bar being dimensioned to hold the first wedge block (Wood: 100a, fig 1) and the second wedge block (Wood: 100b, fig 1) a predetermined distance apart (Costa: see Figures 1 and 2), as taught by Costa.  The motivation would have .

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/anti-vibration-wedge-clamps/), hereinafter Wood, in view of Plank (US 9,744,634 B2) Hayes et al. (US 5,689,862), hereinafter Hayes, and Speltz et al. (US 6,349,929 B1), hereinafter Speltz.
Regarding claim 16, Wood, as modified by Plank and Hayes with respect to claim 1, does not teach the pipe support system, wherein: at least one of each of the aligned through-openings in each of the first and second wedge blocks comprises threads configured to threadedly receive one of the at least one threaded bar.
Speltz teaches a support system (100, fig 1), comprising: a first wedge block (260, fig 1) having aligned-through openings (260a, 260b, fig 2, see annotation); a second wedge block (250, fig 2) having aligned-through openings (250a, 250b, fig 2, see annotation); and at least one threaded bar (220, fig 2); wherein at least one of each of the aligned through-openings in each of the first and second wedge blocks comprises threads configured to threadedly receive one of the at least one threaded bar (see Figure 2, see col 4, lines 27-30).



    PNG
    media_image8.png
    451
    700
    media_image8.png
    Greyscale




[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]

[AltContent: textbox (250a – Through-Opening)][AltContent: textbox (260a – Through-Opening)]

[AltContent: textbox (250b – Through-Opening)][AltContent: textbox (260b – Through-Opening)]


Speltz is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form at least one of each of the aligned through-openings (Wood: 115, 166, fig 1) in each of the first and second wedge blocks (Wood: 100a, 100b, fig 1) with threads configured to threadedly receive one of the at least one threaded bar (Speltz: see Figure 2, see col 4, lines 27-30) as taught by Speltz.  The motivation would have been to prevent unwanted movement of the first and second wedge blocks along the at least threaded bar for stability of the pipe support system.  Therefore, it would have been obvious to combine Wood, Plank, Hayes, and Speltz to obtain the invention as specified in claim 16.

Claims 17, 18, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/anti-vibration-wedge-clamps/), hereinafter Wood, in view of Plank (US 9,744,634 B2) and Calais et al. (US 6,863,248 B2), hereinafter Calais.
Regarding claim 17, Wood, as modified by Plank (see above discussions with respect to claim 1), teaches a method of supporting a section of pipe (Wood: see description, also see Figure 1), comprising: providing a pipe support system (Wood: 10, fig 1; see all reference numbers in the annotated figures above), comprising: a base (Wood: 110, fig 1) having an inside wall (Wood: 111, fig 1) and an outside wall (Wood: 112, fig 1), wherein the outside wall is taller than the inside wall (Wood: see Figure 1), an angled top surface (Wood: 113a, 113b, fig 1) extending from the outside wall to the inside wall, at least one through-opening (Wood: 115, 116, fig 1) through each of the first and second wedge blocks, wherein the respective through-openings are aligned (Wood: see Figure 1), and at least one threaded bar (Wood: 200, fig 1) configured to extend through aligned through-openings in each of the first wedge block and the second wedge block (Wood: see Figure 1); determining a spacing between the first wedge block and the second wedge block in order to support a joint or section of pipe having an outer diameter (Wood: see Figure 1; Plank: col 10, lines 46-62); rotating each of the at least one threaded bar in order to provide for the determined spacing (Wood: see Figure 1; Plank: col 10, lines 46-62), wherein rotation of the threaded bar in a first direction will draw the first and second wedge blocks inward towards each other while rotation of the threaded bar in a second opposite direction will move the first and second 
Wood, as modified by Plank (see above discussions with respect to claim 1), does not teach the method, wherein the at least one threaded bar comprises threaded bars (see the limitation "the threaded bars" in line 14).
Calais teaches a method of supporting a section of pipe (20, fig 2), comprising: providing a pipe support system (10, fig 1), comprising: a first block (14, fig 1) having aligned through-openings (14a, 14b, fig 1, see annotation), a second block (12, fig 1) having aligned through-openings (12a, 12b, fig 1, see annotation), and threaded bars (16, fig 1) configured to extend through the aligned through-openings in each of the first block and the second block (see Figure 1).
[AltContent: connector][AltContent: textbox (12a – Through-Openings)]
    PNG
    media_image9.png
    580
    617
    media_image9.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: textbox (12b – Through-Openings)][AltContent: connector]

[AltContent: connector]
[AltContent: connector]
[AltContent: connector]
[AltContent: textbox (14b – Through-Openings)][AltContent: textbox (14a – Through-Openings)][AltContent: connector]




St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, it would have been obvious to combine Wood, Plank, and Calais to obtain the invention as specified in claim 17.
Regarding claim 18, wherein rotating each of the threaded bars comprises rotating nuts (Plank: 25, fig 6) located at an end of each of the threaded bars relative to the respective threaded bars (Wood: see Figure 1; Plank: see Figure 6, the nuts 25 are rotated relative to the threaded bar 24).
Regarding claim 20, Wood, as modified by Plank and Calais (see above discussions with respect to claims 1, 2, and 17) teaches the method, wherein the angled top surface of each of the first and second wedge blocks is at an angle of between 20° and 40° (Wood: see Figure 1, In re Dailey).

Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/anti-vibration-wedge-clamps/), hereinafter Wood, in view of Plank (US 9,744,634 B2), Calais et al. (US 6,863,248 B2), hereinafter Calais, and Speltz et al. (US 6,349,929 B1), hereinafter Speltz.
Regarding claim 19, Wood, as modified by Plank, Calais, and Speltz (see above discussions with respect to claims 1, 16, and 17), teaches the method, wherein: at least one of each of the aligned through-openings in each of the first and second wedge blocks comprises threads configured to threadedly receive one of the at least one threaded bars (Speltz: see Figure 2, see col 4, lines 27-30).

Claims 14 and 22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/anti-vibration-wedge-clamps/), hereinafter Wood, in view of Plank (US 9,744,634 B2), Hayes et al. (US 5,689,862), hereinafter Hayes, and Calais et al. (US 6,863,248 B2), hereinafter Calais.
Regarding claim 14, Wood, as modified by Plank, Hayes, and Calais (see above discussions with respect to claims 1, 4, and 17), teaches the pipe support system, wherein the base of each of the first and second wedge blocks defines a solid block of material (Wood: 100a, 110b, fig 1, as modified by, Calais: 12, 14, fig 1), and the aligned through-openings comprise elongated channels (Calais: 15, fig 1, also see Figure 3) formed through the solid block of material dimensioned to receive a respective threaded bar (Calais: see Figures 1 and 3).
Regarding claim 22, Wood, as modified by Plank, Hayes, and Calais (see above discussions with respect to claims 1, 4, and 17), teaches the method, wherein each of the removable caps (Wood: 114a, 114b, fig 1, as modified by, Hayes: 46, fig 2) comprises: a first side (Hayes: 46a, fig 2, see annotation) configured to land on a top of .

Allowable Subject Matter
Claims 8-11, 21, and 23-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The applicant is reminded that independent claim 17 requires "the threaded bars" in line 14 whereas independent claim 1 merely requires "at least one threaded bar" consistently throughout the body of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Wood was filed by the applicant on 10/19/2020. 
        2 The applicant is hereby directed to see Howell (US 6,703,851 B1), which states that PTFE is a non-conductive material (Howell: col 4, lines 6-9).